Citation Nr: 0211490	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  91-20 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the substantive appeal from denial of a claim of 
entitlement to an increased (compensable) rating for 
residuals of a tonsillectomy and for service connection for 
asthma secondary to exposure to mustard gas was timely.  

2.  Entitlement to an effective date earlier than February 
24, 1997, for the grant of service connection for post-
traumatic stress disorder.  

3.  Entitlement to an effective date earlier than February 
24, 1997, for the grant of a total disability rating based on 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	Roman S. Musqueda, Attorney



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from August 1947 to July 
1950 and from December 1950 to December 1953.  

In May 2000, following a remand by the Board of Veterans' 
Appeals (Board) the previous September, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, granted service connection for post-traumatic 
stress disorder, effective from February 24, 1997.  

In July 2000, the RO granted the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective from February 24, 1997, but denied his claim for an 
earlier effective date for service connection for post-
traumatic stress disorder.  The veteran disagreed with the 
effective dates assigned for service connection for post-
traumatic stress disorder and his TDIU.  He later perfected 
his appeal from the RO's denial of his earlier effective date 
claims.  

In December 2000, the RO remanded this case to the RO in 
order for the veteran to clarify his desires concerning 
representation in this appeal and to arrange for a video 
conference hearing that he had requested in a facsimile 
transmission to the Board in November 2000.  

In a rating decision dated in March 2001, the evaluation for 
service-connected post-traumatic stress disorder was 
increased to 100 percent disabling, effective from February 
24, 1997.  

In September 2001, the veteran gave sworn testimony before 
the undersigned Board member sitting at the RO.  A transcript 
of that hearing is of record.  Other procedural matters 
germane to this appeal will be addressed below.  

In a rating decision dated in March 2001, the RO deferred a 
decision on the issues of entitlement to an increased 
(compensable) rating for residuals of a tonsillectomy and to 
service connection for asthma due to mustard gas exposure.  
In light of the Board's disposition below, the veteran's 
request to reinstate these issues, received on July 21, 1997, 
constitutes a reopened claim for these benefits.  Although 
these issues have not yet been adjudicated, it appears that 
the RO plans to address them following the return of the 
record to the RO.  

In testimony rendered in September 2001, as well as through 
recent submissions, the veteran appears to be raising the 
issue of entitlement to service connection for a parotid 
gland tumor secondary to his service-connected tonsillectomy 
residuals.  That issue has not been adjudicated or developed 
for appellate consideration and is referred to the RO for 
action deemed appropriate.  

Finally, as reflected below, the issue of entitlement to an 
earlier effective date for the award of service connection 
for post traumatic stress disorder is being remanded for 
further action by the RO.  Inasmuch as that issue is 
inextricably intertwined with the issue of entitlement to an 
earlier effective date for the award of a TDIU, action on the 
latter will be deferred pending completion of remand action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues discussed herein has been obtained.  

2.  The veteran withdrew his substantive appeal of the RO's 
denial of his claims of entitlement to an increased 
(compensable) rating for residuals of a tonsillectomy and to 
service connection for asthma due to mustard gas exposure.  


CONCLUSION OF LAW

The substantive appeal from the RO's denial of entitlement to 
an increased (compensable) evaluation for residuals of a 
tonsillectomy and to service connection for asthma due to 
mustard gas exposure was untimely.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 19.32, 20.200, 20.202, 20.204, 20.302, 
20.1103 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of appeal

The record shows that the veteran filed an original claim for 
service connection for asthma due to exposure to mustard gas 
in a statement dated December 28, 1991.  He claimed that he 
had been exposed to mustard gas at Aberdeen Proving Ground 
when a newly inducted soldier.  

A rating decision dated in July 1994 denied service 
connection for asthma secondary to mustard gas exposure.  A 
handwritten notation contained on the rating sheet indicated 
that the claim had been reviewed under 38 C.F.R. § 3.316 
"per final rule effective 8-18-94" and that as of October 
4, 1994, no action was necessary (NAN).  

The RO notified the veteran of this rating determination in a 
letter dated August 8, 1994, which also forwarded a copy of 
the rating decision and a statement of his appellate rights 
to his latest address of record.  38 C.F.R. § 3.1(q) (2001) 
(defining notice as notice sent to a claimant at his latest 
address of record.)  A copy of the correspondence was also 
furnished to the veteran's representative in accordance with 
38 U.S.C.A. § 5104(a) (West 1991).  In a remand of other 
claims in May 1995, the Board interpreted statements by the 
veteran on his VA Form 9 received on October 21, 1994, as his 
notice of disagreement with the July 1994 rating decision 
denying service connection for asthma secondary to mustard 
gas exposure.  The Board requested that the RO readjudicate 
the issue of entitlement to service connection for asthma 
secondary to mustard gas exposure and issue a supplemental 
statement of the case with respect to this issue should the 
RO continue to deny service connection.  The Board in May 
1995 also noted that in his October 1994 VA Form 9, the 
veteran stated that he was seeking service connection for a 
tonsillectomy.  The Board indicated that since service 
connection was already in effect for that disability, the RO 
should clarify whether the veteran was actually seeking to 
raise the issue of entitlement to an increased rating for 
residuals of the service-connected tonsillectomy.  If the 
veteran confirmed that he was seeking an increased rating for 
residuals of a tonsillectomy, the RO was requested to 
adjudicate that claim.  

In a statement received on June 14, 1995, the veteran's 
representative indicated that the veteran sought an increased 
rating for residuals of a service-connected tonsillectomy.  

A rating decision dated March 8, 1996, denied entitlement to 
a compensable rating for residuals of a tonsillectomy, and 
the veteran and his representative were so informed in a 
letter dated March 18, 1996.  On March 8, 1996, the RO 
furnished to the veteran and his representative a 
supplemental statement of the case that addressed, inter 
alia, the issues of entitlement to an increased evaluation 
for residuals of a tonsillectomy and to service connection 
for asthma due to mustard gas exposure (which was included in 
the discussion of the issue of entitlement to service 
connection for pulmonary disability due to asbestos 
exposure).  

The appeal of an adverse RO determination consists of a 
timely filed notice of disagreement and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 382, 390-92 (1993) 
(detailing the "series of very specific, sequential, 
procedural steps that must be carried out" to obtain 
appellate review).  

The veteran's representative listed the issue of entitlement 
to an increased evaluation for service-connected 
tonsillectomy, together with other issues, on a VA Form 1-646 
dated in September 1996.  This was well within the appeal 
period for filing a substantive appeal with respect to the 
increased rating issue.  The representative also included the 
issues of entitlement to service connection for chronic 
pulmonary disorder and for asthma.  The representative argued 
that the veteran "suffers from many disabilities and has 
been unable to find employment."  The increased rating issue 
was again listed on the Informal Hearing Presentation 
submitted by the veteran's representative in October 1996.  
The representative stated regarding this issue that he had no 
comments to make because it was felt that the veteran's 
contentions "have been adequately set forth."  The 
representative also included the issue of entitlement to 
service connection for a pulmonary condition due to asbestos 
exposure; service connection for asthma due to mustard gas 
exposure was not specifically mentioned.  

In November 1996, the Board remanded the veteran's claims of 
entitlement to a compensable evaluation for residuals of a 
tonsillectomy and to service connection for asthma due to 
exposure to mustard gas.  The Board requested that the 
veteran be afforded a VA examination to determine any current 
residuals of a tonsillectomy and also requested that the RO 
rate the service-connected disability under the provisions of 
the rating schedule for evaluating respiratory disorders that 
became effective on October 7, 1996, as well as under the 
provisions in effect prior to that date.  The Board also 
requested that the RO undertake additional development of the 
mustard gas claim to determine whether the veteran was 
exposed to mustard gas during his active military service.  

Thus, in its remand of November 5, 1996, the Board 
effectively concluded that the increased rating issue was 
before it because the Board remanded the issue to the RO for 
a VA examination and consideration of the claim under the old 
and new rating criteria.  The Board also effectively asserted 
jurisdiction over the mustard gas claim by requiring the RO 
to undertake evidentiary development of that issue.  Cf. 
Beyrle v. Brown, 9 Vet. App. 24 (1996) (though there was no 
evidence that appellant had filed a substantive appeal 
following issuance of a supplemental statement of the case, 
Board waived filing of a substantive appeal by proceeding to 
review those issues).  

Pursuant to the Board's remand, the RO in December 1996 
requested information from the veteran regarding treatment 
for residuals of a tonsillectomy and his claimed exposure to 
mustard gas in service.  The veteran furnished additional 
information later that month, noting the occasions when he 
claimed that he was exposed to mustard gas and indicating 
that he was treated for residuals of a tonsillectomy at a VA 
ear, nose and throat (ENT) clinic that month.  The veteran's 
statement contained a notation that he had been treated only 
at the VA Medical Center in West Los Angeles and that he had 
not been treated privately.  It does not appear that the VA 
treatment reports were requested at that time.  

In July 1997, the RO again requested information from the 
veteran regarding treatment for residuals of a tonsillectomy 
and his claimed exposure to mustard gas in service.  The 
veteran responded to the request for information in a 
statement dated and received July 11, 1997, indicating that 
he wished to withdraw from appeal all issues that had been 
remanded by the Board.  

In a report of contact (VA Form 119) dated July 14, 1997, the 
veteran indicated that he was withdrawing his appeal and had 
submitted new and material evidence through his accredited 
representative on February 24, 1997, "also stating this 
information."  However, in a report of contact dated and 
received on July 21, 1997, the veteran's representative 
stated that the veteran did not wish to withdraw his appeal 
and wished it to go forward.  The representative included a 
copy of the veteran's statement of July 11, 1997, with the 
report of contact.  In a statement dated and received on 
August 4, 1997, the veteran stated that he did not wish to 
withdraw his appeal and wished it to go forward.  In a report 
of contact filed with the RO in September 1997, the veteran 
reiterated that he did not wish to withdraw his appeal.  

In a letter dated in September 1998, the RO acknowledged the 
veteran's July 11, 1997, request to withdraw the issues of 
entitlement to an increased rating for residuals of a 
tonsillectomy and service connection for asthma due to 
mustard gas exposure.  The RO also acknowledged the veteran's 
request to reinstate the appeal with respect to these issues.  
The RO informed the veteran, however, that the law and 
regulations did not provide for reinstatement of issues that 
had been withdrawn from appellate status (following the 
Board's remand).  

In a remand dated in September 1999, the Board indicated that 
the foregoing actions raised the question of whether the 
Board had jurisdiction to decide these issues.  The Board 
determined that before addressing the jurisdictional issue, 
the veteran should be furnished a statement of the case 
addressing the jurisdictional question and afforded an 
opportunity to respond, citing Marsh v. West, 11 Vet. 
App. 468, 471 (1998); VAOPGCPREC 9-99.  

In January 2000, the RO issued a statement of the case to the 
veteran and his representative setting forth the law with 
respect to the withdrawal of a substantive appeal and 
essentially finding that the veteran had not submitted a 
timely substantive appeal on the issues of entitlement to a 
compensable evaluation for residuals of a tonsillectomy and 
to service connection for asthma due to exposure to mustard 
gas in view of his later withdrawal of his appeal with 
respect to these issues.  

The withdrawal of a substantive appeal is governed by the 
provisions of 38 C.F.R. § 20.204 (2001), which state in 
pertinent part as follows:  

(b) Substantive Appeal.  A Substantive 
Appeal may be withdrawn in writing at any 
time before the Board of Veterans' 
Appeals promulgates a decision.  

(Authority:  38 U.S.C. 7105(d)(3))  

(c) Who May Withdraw.  Withdrawal may be 
by the appellant or by his or her 
authorized representative, except that a 
representative may not withdraw either a 
Notice of Disagreement or Substantive 
Appeal filed by the appellant personally 
without the express written consent of 
the appellant.  The agency of original 
jurisdiction may not withdraw a Notice of 
Disagreement or a Substantive Appeal 
after filing of either or both.  

(Authority:  38 U.S.C. 7105(b)(2))  

The foregoing provisions are identical to those in effect in 
July 1997.  

The RO determined that it was without jurisdiction to 
reinstate a substantive appeal that an appellant had 
withdrawn in accordance with the provisions of 38 C.F.R. § 
20.204.  The record shows that the veteran's withdrawal of 
his substantive appeal in this case occurred at a time that 
was beyond the time limit for filing his substantive appeal 
in the first instance.  See 38 C.F.R. § 20.302(b) 
(substantive appeal must be filed within 60 days of mailing 
of the statement of the case to the appellant, or within the 
remainder of the one-year time period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later).  See also Rowell v. 
Principi, 4 Vet. App. 9 (1993) (failure to file a timely 
substantive appeal does not automatically foreclose an appeal 
because the time limit can be waived under certain 
circumstances); Roy v. Brown, 5 Vet. App. 554 (1993) (veteran 
not entitled to extension of time for filing substantive 
appeal where he failed to request extension within the time 
limit for filing substantive appeal).  But see Archbold v. 
Brown, 9 Vet. App. 124 (1996) (substantive appeal timely 
though a statement of the case had not yet been issued).  It 
is notable that the provisions of 38 C.F.R. § 19.32 state 
that while the RO may close an appeal without notice to the 
veteran or his representative for failure to respond to the 
statement of the case, the appeal "will be considered to be 
reactivated" if a substantive appeal is subsequently 
received "within the 1-year appeal period."  This strongly 
suggests that an appeal may only be reinstated if, as the RO 
appears to have concluded, such reinstatement occurs within 
the appeal period provided for by law.  

In August 1999, the veteran's then representative argued that 
the appeal with respect to the foregoing issues should be 
reinstated because the veteran's requests to withdraw and 
reinstate were received on the same day.  However, the record 
does not bear this out.  The record unequivocally 
demonstrates that the veteran's original request to withdraw 
his substantive appeal was received on July 11, 1997, and 
that a copy of this correspondence, which was included with 
his representative's July 21, 1997, request to reinstate the 
appeal, was date-stamped received on July 21, 1997.  

The veteran's decision to withdraw his substantive appeal 
thus clearly preceded his request to reinstate his appeal.  
This is not a situation in which the veteran's withdrawal of 
his substantive appeal, and the withdrawal of his withdrawal, 
were both received in the RO on the same day - July 21, 1997.  
Such a circumstance would likely place the matter in relative 
equipoise under the holding in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990), and require that the veteran be given the 
benefit of the doubt on this material issue.  However, as 
indicated, the facts do not bear out the representative's 
contention.  

The Board therefore concludes that the RO was correct in 
determining that it was without jurisdiction to reinstate the 
appeal.  It follows that the substantive appeal of the RO's 
denial of the claims of entitlement to an increased 
(compensable) evaluation for residuals of a tonsillectomy and 
to service connection for asthma due to mustard gas exposure 
is not timely.  

In so deciding, the Board has considered the applicability of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, which became effective during 
the pendency of this appeal.  Among other things, the VCAA 
eliminated the well-grounded-claim requirement and modified 
VA's duties to notify and assist claimants.  See generally 
VCAA, §§ 3, 4, 7, 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 
5126 (West Supp. 2001); see also Holliday v. Principi, 14 
Vet. App. 280, 284-86 (2001) (holding all sections of VCAA 
retroactive).  

The Court has held that its holding in Holliday "was not 
intended to stand for the proposition that the VCAA requires 
remand of all pending claims and that this Court may not 
decide that the VCAA could not affect a pending matter."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001)(en banc).  
In subsequent decisions, the Court has held that the VCAA is 
not applicable in all cases.  The Court held that the VCAA 
was inapplicable to a matter of pure statutory 
interpretation.  See Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The Court has also concluded that the VCAA was not 
applicable where the appellant was fully notified and aware 
of the type of evidence required to substantiate his claims 
and that no additional assistance would aid in further 
developing his claims.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  When there is extensive factual development 
in a case, and there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply.  Wensch v. Principi, 15 
Vet App 362 (2001); Dela Cruz; see also VCAA § 3(a), 114 
Stat. 2097, 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  

Although to implement the VCAA, VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
these regulations were in pertinent part intended only to 
implement the VCAA and not to provide rights in addition to 
the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).  Therefore, 
applying these regulations in the first instance at the Board 
does not prejudice the veteran.  Cf. Bernard v. Brown, 4 Vet. 
App. 384 (1993).  

The Board observes that the veteran was notified of the law 
governing the withdrawal of substantive appeals in the 
statement of the case issued to him and his representative in 
January 2000.  Also included in the statement of the case was 
a description of the evidence relied on and the rationale 
underlying the RO's decisions in this case.  The veteran and 
his representative were also informed of the pertinent 
provisions of the VCAA in correspondence from the RO dated in 
March 2001.  

During the course of this appeal, the veteran has been 
afforded a number of opportunities to submit additional 
evidence and argument in support of his appeal, including 
during the hearing conducted by the undersigned Board member 
in September 2001.  With respect to the issues above, he has 
not pointed to any evidence not of record which should be 
obtained for review prior to disposition of his claim.  
Accordingly, the Board finds that there is no reasonable 
possibility that any further assistance would aid in 
substantiating the veteran's claims addressed in this appeal.  
38 U.S.C.A. § 5103A(a)(2).  


ORDER

The veteran's substantive appeal of the RO's denial of his 
claims of entitlement to an increased (compensable) rating 
for residuals of a tonsillectomy and to service connection 
for asthma due to mustard gas exposure is not timely.  With 
respect to these issues, the appeal is denied.  


REMAND

Earlier effective dates for the grant of service connection 
for post-traumatic stress disorder and the grant of TDIU

The record shows that in March 1986, the Board denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder.  The Board found that the 
evidence did not show that the veteran had been diagnosed 
with post-traumatic stress disorder.  

In November 1996, the Board reopened a claim of entitlement 
to service connection for post-traumatic stress disorder and 
denied the claim on the merits, finding that the veteran did 
not have post-traumatic stress disorder that was related to 
service.  The Board's decision was based on the finding that 
the veteran had not "engaged in combat with the enemy," nor 
had he presented credible supporting evidence of claimed 
stressors.  It was noted that names, dates and locations 
associated with claimed stressful events were not provided by 
the veteran in response to an RO request for same.  The 
veteran did not appeal this decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In a statement received on February 24, 1997, the veteran 
requested that his claim of entitlement to service connection 
for post-traumatic stress disorder be reopened based on new 
and material evidence.  Additional evidence accompanied the 
application to reopen.  

In September 1997, the veteran filed a motion for 
reconsideration of the Board's November 1996 decision.  In 
October 1997, the Board denied the motion.  As the motion for 
reconsideration was not filed within 120 days of the date of 
mailing of the Board's November 1996 decision, the time 
within which to appeal the denial of the Board's decision to 
the Court had lapsed.  Rosler v. Derwinski, 1 Vet. App. 241 
(1991).  See Mayer v. Brown, 37 F.3d 618, 619 (Fed. Cir. 
1994) (compliance with 120-day filing period for review of 
Board decisions is prerequisite for jurisdiction in the Court 
and cannot be waived or extended).  The underlying Board 
decision therefore became final.  38 U.S.C.A. §§ 7103, 7104, 
7266 (West 1991 & Supp. 2001).  

Under governing law, the effective date for a grant of 
service connection on the basis of the receipt of new and 
material evidence following a final prior disallowance is the 
date of receipt of the application to reopen, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(q)(1)(ii).  A claimant may not receive an 
effective date earlier than the date of his application to 
reopen his claim.  Smith v. West, 11 Vet. App. 134, 138 
(1998); see Waddell v. Brown, 5 Vet. App. 454, 456 (1993) 
(effective date for reopened claim cannot be the date of the 
original claim).  

However, where the new and material evidence consists of 
service department records, the effective date will be set to 
agree with evaluation (since it is considered these records 
were lost or mislaid) or date of receipt of claim on which 
prior evaluation was made, whichever is later, subject to 
rules on original claims filed within 1 year after separation 
from service.  38 C.F.R. § 3.400(q)(2).  

In September 1999, the Board recognized that the veteran had 
attempted to reopen his claim of entitlement to service 
connection for post-traumatic stress disorder in a statement 
received by VA in February 1997.  The Board noted that the RO 
had denied the claim in May 1998 and that the veteran had 
perfected an appeal from that action.  The Board remanded the 
case so that the veteran could be provided with the pertinent 
law and regulations governing applications to reopen based on 
new and material evidence.  

Submitted in support of the veteran's claim to reopen were 
copies of morning reports showing that the veteran was 
attached to the 65th Engineer Combat Battalion in Korea in 
1951, Command Reports of Headquarters, 65th Engineer Combat 
Battalion , dated in 1951, and a June 1951 Command Report 
from Headquarters, 25th Infantry Division, among other 
service department documents, which showed activities of the 
65th Engineer Combat Battalion and others, submitted to 
support the veteran's claim that he had been involved in 
combat in Korea, and had been assigned the duties of a medic.  

On VA Form 9, submitted in February 2000, the veteran 
recalled, for the first time, the name of an individual, 
G.C., whose death he claimed he witnessed, among other 
casualties.  The veteran's treating VA physician noted in a 
March 2000 statement that one of the veteran's stressors 
pertained to the death of G.C.  

Also submitted into the record by the veteran, in April 2000, 
was a copy of the Department of Defense Casualty list from 
the 65th Engineer Combat Battalion , showing that G.C. was 
killed in action in November 1951.  

Following the receipt of additional evidence, a rating 
decision dated in May 2000 granted service connection for 
post-traumatic stress disorder, effective from February 24, 
1997, the date of receipt of the reopened claim for that 
benefit.  The RO assigned a 70 percent evaluation under 
Diagnostic Code 9411, effective from that date.  In 
establishing service connection in May 2000, the RO found 
that the report from the Department of Defense Casualty 
records section constituted new and material evidence because 
it provided information that corroborated a significant 
stressful event described by the veteran.  Previously, 
records had confirmed that the veteran's unit was involved in 
mine clearing operations.  The RO found that while the 
records did not actually confirm that the veteran was present 
at the time that his fellow serviceman was killed or that he 
was personally involved in mine clearing operations, such 
evidence was not necessary.  The RO held that the 
preponderance of the evidence now clearly showed that the 
veteran was exposed to the stressful events that he had 
described and that service connection for post-traumatic 
stress disorder was therefore established.  However, the RO 
made no finding that the veteran had "engaged in combat with 
the enemy."

Both in written communications and at the September 2001 
hearing, the veteran argued that he is entitled to an earlier 
effective date for post traumatic stress disorder on the 
basis of 38 C.F.R. § 3.156(c), asserting the new and material 
evidence he submitted in support of his reopened claim 
consisted of service department records.  38 C.F.R. § 
3.156(c) (2001) provides:

Where the new and material evidence 
consists of a supplemental report from 
the service department, received before 
or after the decision has become final, 
the former decision will be reconsidered 
by the adjudicating agency of original 
jurisdiction.  This comprehends official 
service department records which 
presumably have been misplaced and have 
now been located and forwarded to the 
Department of Veterans Affairs.  Also 
included are corrections by the service 
department of former errors of commission 
or omission in the preparation of the 
prior report or reports and identified as 
such.  The retroactive evaluation of 
disability resulting from disease or 
injury subsequently service connected on 
the basis of the new evidence from the 
service department must be supported 
adequately by medical evidence.  Where 
such records clearly support the 
assignment of a specific rating over a 
part or the entire period of time 
involved, a retroactive evaluation will 
be assigned accordingly except as it may 
be affected by the filing date of the 
original claim. 

Review of the claims file does not reflect that the RO fully 
addressed the veteran's contentions pertaining to the 
application of the provisions of 38 C.F.R. § 3.156(c) to the 
facts of his case.  In so saying, it is acknowledged that the 
Board entered a decision in November 1996 denying service 
connection for post traumatic stress disorder and that such 
decision is both final and binding on the RO.  Nonetheless in 
cases where new and material evidence consists of a 
"supplemental report from the service department" or 
"official service department records," the agency of 
original jurisdiction is obligated to "reconsider" the 
former decision and, if warranted based on the facts of the 
case, assign an effective date reflecting a retroactive 
evaluation.  To do otherwise would unfairly deprive veterans 
of benefits to which they are entitled in instances where 
service department records were not available for review at 
the time of the initial evaluation.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

2.  The RO should contact the veteran and 
his attorney and determine whether either 
has any information as to sources of 
service department records which would 
tend to establish that the veteran was a 
combat medic and/or engaged in combat 
with the enemy during his service in 
Korea, or otherwise tends to establish 
the existence of claimed stressor events.  
The RO should take all appropriate steps 
to secure official service department 
records pertaining to the veteran, which 
have not already been associated with his 
claims file.  Such development should be 
undertaken in accordance with the 
provisions of VCAA.  

3.  Thereafter the RO should determine 
whether the records submitted, including 
those received with the reopened claim, 
such as the morning reports, casualty 
list and Command Reports, meet the 
definition of the type of new and 
material evidence which would warrant 
application of 38 C.F.R. § 3.156(c).  If 
so, any former decision denying service 
connection for post traumatic stress 
disorder should be reconsidered in light 
of the specific type of new and material 
evidence and, if favorable action is 
taken, an effective date and retroactive 
evaluation should be assigned pursuant to 
the facts of the case under the 
provisions of that regulation.  

4.  Following such action, the RO should 
also consider the claim for an effective 
date for the grant of TDIU earlier than 
February 24, 1997.  Any necessary 
development mandated by VCAA which is 
required should be undertaken prior to 
such consideration.  

5.  In the event either decision is 
unfavorable to the veteran, both he and 
his attorney should be provided with a 
supplemental statement of the case 
(SSOC), which fully addresses the 
pertinent issue(s).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  They should be given the 
opportunity to respond and, thereafter, 
the case should be returned to the Board 
for further appropriate action.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

